ORDER
PER CURIAM.
The motions of the above-named appellants for admission to bail pending disposition of their appeals from district court orders adjudging them to be in civil contempt of court for refusing to testify before a Federal Grand Jury presently convened in Tucson, Arizona, and committing them to the custody of the United States Marshal for the District of Arizona for the life of the grand *417jury sitting at Tucson, or until March 31, 1971, whichever occurs first, or until such time as they purge themselves of the contempt, is granted.
Each of the named appellants shall be immediately released on his or her own recognizance or, in the discretion of the district court, released into the custody of one of his or her attorneys, pending disposition of their appeals, Provided, that this order is subject to reconsideration upon request of the United States filed on or before January 4, 1971.